Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Claims 1-9 and 11-18 are pending and under restriction.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
In acclaim 2, the A part of formula I, comprising Formula II: is drawn to  
HSQGTFTSD-X10-S-X12-X13-X14-X15-X16-X17-X18-X19-X20-X21-F- X23-X24-WL-X27-X28-X29- X30-Xz,
Applicant is required to elect a single amino acid for each variant position (X10, X12, X13…….X30, including for Xz, if it is present) and must elect one amino acid position for a proper prior art search.  If the elected variant is free of prior art, then while keeping the elected amino acid at the elected position, a further examination to other position would performed by the examiner. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is an example of a generic claim.
In claim 3, the B part of formula I, comprising structure  
HPIPDSSPLLQFGGQVRQX19YLYTDDAQQTEX31 H LElX36EDGTVGX43AX45DQSPESLLQLX 56ALKPGVIQILGVKTSRFLCQRPDGALYGSLHFDPEACSFREX98LLEDGYNVYQSEAHGLP LHX118PGNX122SPHRDPAPRGPX134RFLPLPGLPPALPEPPGILAPQPPDVGSSDPLX167MV X170X171SQX174RSPSX17X180X181
Applicant is required to elect a single amino acid for each variant position and must elect one amino acid position for a proper prior art search.  If the elected variant is free of prior art, then while keeping the elected amino acid at the elected position, a further examination to other position would performed by the examiner. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is an example of a generic claim.
In Claim 5, (1) A is selected from any one of SEQ ID NO: 49-92; (2) B is selected from any one from SEQ ID NO:136-148; (3) F is selected from SEQ ID NO: 9-18; (4)La is selected from SEQ ID NO: 19-41; and (5) Lb is selected from SEQ ID NO:19-41.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: because Formula II comprises many possible amino acid sequences (49-92), structure of claim 3 is very different from Formula of II that is represented by many sequences (136-148) , F is represented by many different sequences (9-18),  and La or Lb also represented by many different sequences (19-41).
 It is noted that Applicant must elect a combination of sequences for A, B, F and La or Lb that would represent Formula I of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/           Primary Examiner, Art Unit 1646